DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 08/03/2022, responding to the final office action provided in rejection of claims 1-20.  Claim 1 has been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).  
Examiner notes

(A). Drawings submitted on 01/29/2020 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Response to Arguments
Applicant's arguments filed 08/03/2022, in particular pages 6-10, have been fully considered but not persuasive for the following reasons.

With respect to the rejection of claim 12 under 35 USC 101, Applicant argues that claim 12 is a directed to" [a] device that includes one or more processors configured to use a code-based execution form and a data-based execution form to execute executable code, by at least providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code. As such, contrary to the Examiner's assertion, it is respectfully submitted that claim 12 is NOT merely directed to "data gathering." Moreover, it is respectfully submitted that claim 12 is directed to patentable subject matter. (Remarks, page 7)
	Examiner respectfully disagrees. Examiner respectfully disagrees. The claim features of a device that includes one or more processors configured to use a code-based execution form and a data-based execution form to execute executable code, by at least providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code. When consider both individually and as combination does not amount to significantly more since it merely defines conventional or generic computer element for performing conventional or generic computer functions. Such limitations cannot server to show a practical application, nor an invention concept. The instructions of processor is recited at high level of generality and recited so generally that they represent no more than mere instruction apply the judicial exception on computer (See MPEP 2106.05(f) and 2106.05(d)) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). These limitations can also be viewed nothing more than an attempt to generally link the use of judicial exception to the technology environment of a computer (see MPEP 2106.05 (h)).  These limitations can also be viewed nothing more than an attempt to generally link the use of judicial exception to the technology environment of a computer (see MPEP 2106.05 (h)). 
With respect to the rejection of claim 17 under 35 USC 101, Applicant further argues that claim  17 is directed to "[a] non-transitory computer storage medium storing at least executable code that when executed uses a code-based execution form and a data-based execution form together in order to process data in a computing device, by at least providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code." As such, contrary to the Examiner's assertion, it is respectfully submitted that claim 17 is NOT merely directed to "data gathering." Moreover, it is respectfully submitted that claim 17 is directed to patentable subject matter. (Remarks, page 8)
	Examiner respectfully disagrees.  Claim 17 is not patent eligible for the same reasons given for claim 12, wherein the “a non-transitory computer storage medium … execution form and a data-based execution form together in order to process data in a computing device, by at least providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code. This is similar to claim when” is merely a generic computer component for applying the abstract idea, thus fails to integrate the judicial exception into a practical application, nor an inventive concept.

With respect to the newly amended feature of independent claim 1, Applicant argues that "[a] method of executing executable code, wherein the method is implemented at least partly by a device." Claim 1, also recites: "using a code-based execution form and a data-based execution form to execute the executable code, by at least providing at least one location of data arranged in the data-based form, to a code-based execution processor." On page 7 of the Final Office Action, the Examiner asserts that Fig. 6 of Pechaneck 544' teaches a CEB (Conditional-Execution bits) where a bit can be set to "zero." As a result, an instruction can be treated as a NOP instruction. Contrary to the Examiner's assertion, it is respectfully submitted that the CEB (Conditional-Execution bits) does not teach "providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form." (Remarks, page 8)
	Applicant’s arguments have considered but moot in view Pechanek and Bashteen. Combination of Pechanek and Bashteen discloses the above features. Pechanek discloses executing the executable code by the code-based execution processor, wherein the executing of the executable code, the code-based execution processor uses the at least one provided location in the data-based from configured to be executed by the data-based execution processor to obtain data needed for the execution of the executable code. Further, Bashteen teaches the data arranged in the data-based form configured to be executed by the data-based execution processor to obtain data needed for the execution of the executable code. (see page 26-27)
	
With respect to the newly amended feature of independent claim 1, Applicant further argues that that contrary to the Examiner's assertion on page 8 of the Final Office Action, it is respectfully submitted that the Applicant's own disclosure, namely, the embodiment described as an instruction set architecture as described in Paragraph [0030] of the specification cannot be used to address the claimed feature of "providing location of data arranged in a data-based form, to a code- based execution processor for processing in code-based form." Again, it is noted that "source and destination addresses specified in Figs. 7A and 7B of Pechaneck 544' are relative to the instruction register where the instruction is received." However, it is respectfully submitted that the source and destination addresses are NOT provided for location of data arranged in one or more data-based forms to a code-based execution processor for processing in code-based form. Accordingly, contrary to the Examiner's assertion, it is respectfully submitted that Pechaneck 544' does not teach "providing location of data arranged in a data- based form, to a code-based execution processor for processing in code-based form." In other words, Pechaneck 544' does not teach or suggest: "using a code-based execution form and a data-based execution form to execute the executable code, by at least providing location of data arranged in a data-based form, to a code-based execution processor for processing in code- based form, during the execution of the executable code" (claim 1). Therefore, it is respectfully submitted that claim 1 and its dependent claims are patentably distinct from Pechaneck 544'. (Remarks, page 9)
	Applicant’s arguments have considered but moot in view Pechanek and Bashteen. Combination of Pechanek and Bashteen discloses the above features. Pechanek discloses  executing the executable code by the code-based execution processor, wherein the executing of the executable code, the code-based execution processor uses the at least one provided location in the data-based from configured to be executed by the data-based execution processor to obtain data needed for the execution of the executable code. Further, Bashteen teaches the data arranged in the data-based from configured to be executed by the data-based execution processor to obtain data needed for the execution of the executable code. (see page 26-26)

Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  

As to claim 12, the claim recites:
A device that includes one or more processors configured to use a code-based execution form and a data-based execution form to execute executable code, by at least providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code.
Under the broadest reasonable interpretation in light of the specification the above elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. Note that the claimed “code-based” and “data-based” are construed as merely some arbitrary level, step or part of the claimed algorithm. The claim is therefore recites an abstract idea.
None of the additional elements integrate the judicial exception into a practical application. References to steps of the method as being performed “by a system / device”, to “execute” of data arranged into the algorithm amount to nothing more than implementing the abstract idea on a generic computing device. See M.P.E.P. § 2106.07(a). “execution” and “possessing” features amount to mere data gathering, i.e., extra-solution activity. See M.P.E.P. § 2106.05(g). And to extent the fact that the information being executed and processed, etc. relates to a “software testing” and the fact that the identified pattern of “data arrange” in a software test environment constitute additional elements, these features only limit the abstract idea to particular technological environment or field of use. See M.P.E.P. § 2106.05(h). 
Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular technological environment or field of use.
The claim does not include additional elements that amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application. Note that reevaluation of the extra-solution activity steps (e.g., “using…” and “processing”) per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these elements are anything more than what is well-understood, routine and conventional in the field at least because using, executing and processing are recognized by courts as well-understood, routine and conventional. M.P.E.P. § 2106.05(g).

As to claim 17, the features of these claims do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because they are performable by the human mind with aid of pen and paper and only further describe the abstract idea. Note as with claim 12 that the fact the algorithm is a “executing and processing” and “a computer program product embodied on a non-transitory computer readable medium” algorithm amounts to nothing more than implementing the abstract idea on a generic computer.

As to claim 13 the claim recites the instruction from an instruction set architecture reference. The addition of a one or more processors operable for performing the method does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.

As to claims 14-16 the claim recites the same abstract idea as claims 5-7. The addition of a one or more processors operable for performing the method does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.
As to claims 18-20, the claim recites the same abstract idea as claims 3-5. The addition of a computer program product embodied on a non-transitory computer readable medium comprising computer code for performing the method does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13 and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,552,126. Although the conflicting claims are not identical, they are not patentably distinct from each other because software development based on same components having almost similar functionality. The patent claims incorporate limitations of instant application as describe below:


Instant Application (16/775,297)
Patent Application (10,552,126)
1. A method of executing executable code, wherein the method is implemented at least partly by a device, and wherein the method comprises: 
using a code-based execution form and a data-based execution form to execute the executable code, by at least: 
providing at least one location of data arranged in the data- based form configured to be executed by a data-based execution processor, to a code-based execution processor configured to execute the executable code in the code-based form, during the execution of the executable code by the code-based execution processor;
and executing the executable code by the code-based execution processor, wherein the executing of the executable code, the code-based execution processor uses the at least one provided location of the data arranged in the data-based from configured to be executed by the data-based execution processor to obtain data needed for the execution of the executable code.
2. The method of claim 1, wherein the method further comprises: executing the executable code in a first form of execution that is either a code-based execution form or a data-based execution form; and thereafter, switching from the first form of the execution to a second form of the execution that is a different from the second form of the execution, and wherein the switching from the first form of the execution to the second form of the execution further comprises: switching between a data-based operator and code-based operator during the execution of the executable code by at least effectively providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code.  
1. A method of executing executable code, wherein the method is implemented at least partly by a device, and wherein the method comprises: using a code-based execution form and a data-based execution form together to execute the same executable code, by at least: executing executable code, wherein the executing the executable code in a first form of execution that is either the code-based execution form or the data-based execution form; during the execution, performing at least the following: obtaining at least a part of data needed to execute the executable code arranged in the data-based form; obtaining at least a part of the data needed to execute the executable code arranged in the code-based form; providing location of data arranged in the data-based execution form, to a code-based execution processor for processing in the code-based execution form, during the execution of the same executable code; providing location of data arranged in the code-based form to a data-based execution processor for processing in the data-based form, during the execution of the same executable code; identifying one or more patterns of data in data arranged for processing in the data-based form of processing; and providing the data in the one or more identified patterns of data to the code-based execution processor for processing in the code-based form; and thereafter, switching from the first form of the execution to a second form of the execution that is a different from the second form of the execution, wherein the switching from the first form of the execution to the second form of the execution further comprises: switching between a data-based operator and code-based operator during the execution of the executable code by at least effectively providing a location of data arranged in one or more data-based form to a code-based execution processor for processing in the code-based form, during the execution of the executable code.
3. The method of claim 1, wherein the method further comprises: determining whether to switch from the first form of execution to the second form of the execution; and  23Teradata Corporation Docket Number 13-1007 COI switching from the first form of the execution to the second form of the execution when the determining determines to switch from the first form of the execution to the second form of the execution.
2. The method of claim 1, wherein the method further comprises: determining whether to switch from the first form of execution to the second form of the execution; and switching from the first form of the execution to the second form of the execution when the determining determines to switch from the first form of the execution to the second form of the execution.
4. The method of claim 1, wherein the providing of the location of data comprises: providing a direct location of the data arranged in one or more data- based forms, to a code-based execution processor for processing in code-based form.  
 3. The method of claim 1, wherein the effectively providing of the location of data comprises: providing a direct location of the data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form.
5. The method of claim 1, wherein the providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.  
4. The method of claim 1, wherein the effectively providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.
6. The method of claim 1, wherein the providing of the location of data comprises: providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.  
5. The method of claim 1, wherein the effectively providing of the location of data comprises: providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.
7. The method of claim 1, wherein the providing of the location of data comprises: identifying one or more patterns of data in data arranged for processing in a data-based form of processing; and providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form.  
Claims 7 is rejected under 35 U.S.C. 103 as being obvious over Pechanek et al. (US 5,682,544) in view of Weyerhaeuser et al. (US 2013/031,8504 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating identifying one or more patterns of data in data arranged for processing in a data-based form of processing, as taught Weyerhaeuser for the purpose to determine whether a pattern matches consumes less processing resources as compared to conventional techniques. In addition, optimizations of data flow graphs can be performed more rapidly. (See, paragraph 0008 of Weyerhaeuser)
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating providing data in the one or more identified patterns of data to a code-based execution processor for processing in a code-based form, as Akilov for the purpose of simplifying of a code base and pattern definition. (See, par. 0051 of Akilov)
8. The method of claim 2, wherein the switching from the first form of flow of execution to the second form of flow of execution further comprises: synchronizing one or more data portions arranged in one or more data- based forms, with data arranged in a code-based form for execution, so that the one or more data portions and the data in the code-based form can be executed by the code-based execution processor.  
6. The method of claim 1, wherein the switching from the first form of flow of execution to the second form of flow of execution further comprises: synchronizing one or more data portions arranged in one or more data-based forms, with data arranged in a code-based form for execution, so that the one or more data portions and the data in the code-based form can be executed by the code-based execution processor.
9. The method of claim 8, wherein the synchronizing of one or more data portions further comprises: effectively stopping the processing of one or more data portions arranged for processing in one or more data-based forms so that the one or more data portions can be processed by a code-based execution processor.  
    7. The method of claim 6, wherein the synchronizing of one or more data portions further comprises: effectively stopping the processing of one or more data portions arranged for processing in one or more data-based forms so that the one or more data portions can be processed by a code-based execution processor.
10. The method of claim 2, wherein the switching from the first form of flow of execution to a second form of flow of execution further comprises: switching from a data-based form of execution to a code-based form of execution and then back to the data-based form of execution during the execution of executable code.  
    8. The method of claim 1, wherein the switching from the first form of flow of execution to a second form of flow of execution further comprises: switching from a data-based form of execution to a code-based form of execution and then back to the data-based form of execution during the execution of executable code.
11. The method of claim 1, wherein the method further comprises: construction of output dataflow (Data Constructor) or modification of existing dataflow.
  9. The method of claim 1, wherein the method further comprises: construction of output dataflow (Data Constructor) or modification of existing dataflow.
12. A device that includes one or more processors configured to use a code- based execution form and a data-based execution form to execute executable code, by at least providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code. 

10. A device that includes one or more processors configured to use a code-based execution form and a data-based execution form to execute executable code, by performing the steps of: executing executable code, wherein the executing the executable code in a first form of execution that is either the code-based execution form or the data-based execution form; during the execution, performing at least the following: obtaining at least a part of data needed to execute the executable code arranged in the data-based form; obtaining at least a part of the data needed to execute the executable code arranged in the code-based form; providing location of data arranged in the data-based execution form, to a code-based execution processor for processing in the code-based execution form, during the execution of the same executable code; providing location of data arranged in the code-based form to a data-based execution processor for processing in the data-based form, during the execution of the same executable code; identifying one or more patterns of data in data arranged for processing in the data-based form of processing; and providing the data in the one or more identified patterns of data to the code-based execution processor for processing in the code-based form; and thereafter, switching from the first form of the execution to a second form of the execution that is a different from the second form of the execution, wherein the switching from the first form of the execution to the second form of the execution further comprises: switching between a data-based operator and code-based operator during the execution of the executable code by at least effectively providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code.
13. The device of claim 12, wherein the one or more processors configured to use one or more instructions from an Instruction Set Architecture (ISA) reference.  
  21.	Claims is rejected under 35 U.S.C. 103(a) as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et al. (US 2012/0323549 A1).
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating processors configured to use instructions from an Instruction Set Architecture reference, as taught by Bashteen for the purpose of adaptation data is configured to be transmitted to the particular device. (See, par. 0043 of Bashteen.)

14. The device of claim 13, wherein the providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.
As to claim 14, Pechanek discloses the device wherein the providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.
15. The device of claim 13, wherein the providing of the location of data comprises: providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code- based form.  
As to claim 15, Pechanek discloses the device wherein the providing of the location of data comprises: providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code- based form.
16. The device of claim 13, wherein the providing of the location of data comprises: identifying one or more patterns of data in data arranged for processing in a data-based form of processing; and providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form.  
Claim 16 is rejected under 35 U.S.C. 103(a) as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et al. (US 2012/0323549 A1) and further in view of Weyerhaeuser et al. (US 2013/031,8504 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating identifying one or more patterns of data in data arranged for processing in a data-based form of processing, as taught Weyerhaeuser for the purpose to determine whether a pattern matches consumes less processing resources as compared to conventional techniques. In addition, optimizations of data flow graphs can be performed more rapidly. (See, paragraph 0008 of Weyerhaeuser)
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating providing data in the one or more identified patterns of data to a code-based execution processor for processing in a code-based form, as Akilov for the purpose of simplifying of a code base and pattern definition. (See, par. 0051 of Akilov)
17. A non-transitory computer storage medium storing at least executable code that when executed uses a code-based execution form and a data-based execution form together in order to process data in a computing device, by at least providing location of data arranged in one or more data-based forms, to a code-based 26Teradata Corporation Docket Number 13-1007 COI execution processor for processing in code-based form, during the execution of the executable code.  
12. A non-transitory computer storage medium storing instructions that when executed uses a code-based execution form and a data-based execution form together in order to process data in a computing device, by performing the steps of: executing executable code, wherein the executing the executable code in a first form of execution that is either the code-based execution form or the data-based execution form; during the execution, performing at least the following: obtaining at least a part of data needed to execute the executable code arranged in the data-based form; obtaining at least a part of the data needed to execute the executable code arranged in the code-based form; providing location of data arranged in the data-based execution form, to a code-based execution processor for processing in the code-based execution form, during the execution of the same executable code; providing location of data arranged in the code-based form to a data-based execution processor for processing in the data-based form, during the execution of the same executable code; identifying one or more patterns of data in data arranged for processing in the data-based form of processing; and providing the data in the one or more identified patterns of data to the code-based execution processor for processing in the code-based form; and thereafter, switching from the first form of the execution to a second form of the execution that is a different from the second form of the execution, wherein the switching from the first form of the execution to the second form of the execution further comprises: switching between a data-based operator and code-based operator during the execution of the executable code by at least effectively providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code.
18. The non-transitory computer storage medium of claim 17, wherein the providing of the location of data comprises: providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.  
As to claim 18, Pechanek discloses the non-transitory computer storage medium wherein the providing of the location of data comprises:
providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form
19. The non-transitory computer storage medium of claim 17, wherein the providing of the location of data comprises: identifying one or more patterns of data in data arranged for processing in a data-based form of processing; and providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form.  
Claims 9 is rejected under 35 U.S.C. 103 as being obvious over Pechanek et al. (US 5,682,544) in view of Weyerhaeuser et al. (US 2013/031,8504 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating identifying one or more patterns of data in data arranged for processing in a data-based form of processing, as taught Weyerhaeuser for the purpose to determine whether a pattern matches consumes less processing resources as compared to conventional techniques. In addition, optimizations of data flow graphs can be performed more rapidly. (See, paragraph 0008 of Weyerhaeuser)
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating providing data in the one or more identified patterns of data to a code-based execution processor for processing in a code-based form, as Akilov for the purpose of simplifying of a code base and pattern definition. (See, par. 0051 of Akilov)
20. The non-transitory computer storage medium of claim 17, wherein the providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.
As to claim 20, Pechanek discloses the non-transitory computer storage medium wherein the providing of the location of data comprises:
providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-10, 12, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pechanek et al. (US 5,682,544) in view of Bashteen et a. (US 9,430,596 B2).
As to claim 1, Pechanek discloses a method of executing executable code, wherein the method is implemented at least partly by a device, and wherein the method comprises: 
using a code-based (“control flow”) execution form and a data-based (“data flow”) execution form to execute the executable code, by at least
providing at least one location (“destination”)  of data arranged in the data-based (“data flow”) form configured to be executed by a data-based execution processor, to a code-based (“control flow”) execution processor configured to execute the executable code in the code-based form, during the execution of the executable code by the code-based execution processor (Pechanek “544” at col. 10, ll. 43-59, a fairly standard instruction format is used with the unique addition of the AUTO bit as representing an automatic execution mode [i.e. location of data arranged]. The auto execution mode represents a capability that switches [i.e. the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return [i.e. data-based execution form, to a code-based execution form]  to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit. The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction);
and executing the executable code by the code-based execution processor, wherein the executing of the executable code, the code-based execution processor uses the at least one provided location in the data-based from configured to be executed by the data-based execution processor to obtain data needed for the execution of the executable code (Pechanek “544” at col. 10, ll. 43-59, a fairly standard instruction format is used with the unique addition of the AUTO bit as representing an automatic execution mode [i.e. location of data arranged]. The auto execution mode represents a capability that switches [i.e. the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return [i.e. data-based execution form, to a code-based execution form]  to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit. The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction [i.e. same executable code]);.

Pechanek discloses executing the executable code by the code-based execution processor, wherein the executing of the executable code, the code-based execution processor uses the at least one provided location in the data-based from configured to be executed by the data-based execution processor to obtain data needed for the execution of the executable code. However, Pechanek does not teaches the data arranged in the data-based from configured to be executed by the data-based execution processor to obtain data needed for the execution of the executable code.

Further, Bashteen discloses using a code-based (“control flow”) execution form and a data-based (“data flow”) execution form to execute the executable code, by at least (a control-flow-type processor configured to execute verification instructions specifying test bench inputs of the machine design with which to simulate the machine design; a data-flow-type processor configured to execute a plurality of design element simulation instructions that specify functional relationships between input and output states of design elements of the machine design, wherein the data-flow processor comprises: an instruction cache memory, a first events cache memory, a second events cache memory, and a prefetch unit … a run time events insertion and control unit coupled to the data-flow-type processor and the control-flow-type processor, the instruction memory, and the first and second events data memories; and a communications interface coupled to the control-flow-type processor and the data-flow-type processor and configured for coordinating parallel execution by the control-flow-type and data-flow-type processors of verification instructions and design element simulation instructions, respectively. Further see col. 5, ll. 50-55, col. 6, ll. 25-30, claims 2-6 and 10-12): 
the data arranged in the data-based from configured to be executed by the data-based execution processor to obtain data needed for the execution of the executable code (col. 10, ll. 4-33, … a control memory 406 contains the instructions to be executed at runtime (i.e., control). The data memory or event caches 408, 410 are used to store both initial data of the design as well as runtime transient (e.g., generated) data. The data memory or events memory is further divided in two sections. Current cycle data are read from one section, either E or O, concurrent with its instruction. The next cycle data (E or O) are stored into the other one. For example, if in the current cycle, control and E data(event) memory are read and executed, next cycle data are stored in the O data(event) memory. . Further see col. 5, ll. 50-55, col. 6, ll. 25-30, claims 2-6 and 10-12).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating the method of data arranged in the data-based from configured to be executed by the data-based execution processor to obtain data needed for the execution of the executable code, as taught Bashteen for the purpose of provides a more efficient execution of the applications that reduces or entirely eliminates memory latency and thus allows an application to execute more efficiently and more quickly. (See, col. , ll.19-28 of Bashteen)

As to claim 2, Pechanek discloses the method wherein the method further comprises: 
executing the executable code in a first form of execution that is either a code-based execution form or a data-based execution form (col. 10, ll. 48-55, The auto execution mode represents a capability that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit); and
thereafter, switching from the first form of the execution to a second form of the execution that is a different from the second form of the execution (Pechanek  at col. 10 ll. 46-48, the auto execution mode represents a capability that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode), and wherein the switching from the first form of the execution to the second form of the execution further comprises: 
switching between a data-based operator (“section of code, instruction element of code”) and code-based operator during the execution of the executable code by at least effectively providing location of data arranged in one or more data-based forms, to a code-based execution processor for processing in code-based form, during the execution of the executable code (Pechanek  at col. 11, ll. 10-26, elements, an automatic mode can be specified where, instead of requiring the repeated sending of a Multiply instruction to the PEs after each network execution cycle in order to initiate the next network cycle, the automatic mode would begin the next update cycle automatically after receipt of the newly calculated Y values. This automatic mode is initiated by setting the AUTO bit to a "1" in the instruction desired);

As to claim 3, Pechanek discloses the method wherein the method further comprises: 
determining whether to switch from the first form (“control flow”) of execution to the second form (“data flow”) of the execution (Pechanek  at col. 10, ll. 49-52, the auto bit determine the switching method “the control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return to control flow instruction execution mode.”); and 
switching from the first form of the execution to the second form of the execution when the determining determines to switch from the first form of the execution to the second form of the execution (Pechanek  at col. 10, ll. 43-46, the AUTO bit as representing an automatic execution mode. The auto execution mode represents a capability that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution.).

As to claim 4, Pechanek discloses the method wherein the location of data comprises:
providing a direct location of the data arranged in one or more data- based forms, to a code-based execution processor for processing in code-based form (Pechanek  at col. 10, ll. 43-59, a fairly standard instruction format is used with the unique addition of the AUTO bit as representing an automatic execution mode [i.e. location of data arranged]. The auto execution mode represents a capability that switches [i.e. the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return [i.e. data-based execution form, to a code-based execution form]  to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit. The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction).

As to claim 5, Pechanek discloses the method wherein the providing of the location of data comprises:
providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form (Pechanek  at col. 10 ll. 46-59, the auto execution mode represents a capability [i.e. that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch [i.e. random access] code-based form to a data- based] from a control flow [i.e. code-based] execution mode to a data flow [i.e. data-based] execution mode is programmable by use of the AUTO bit to engage the data flow mode … The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction).

As to claim 8, Pechanek discloses the method wherein the switching from the first form of flow of execution to the second form of flow of execution further comprises:
synchronizing one or more data portions arranged in one or more data- based forms, with data arranged in a code-based form for execution, so that the one or more data portions and the data in the code-based form can be executed by the code-based execution processor (col. 8, ll. 27-45, a method of synchronistically controlling tree operations must be utilized. If varying function execution timings are to be allowed in each tree node then an asynchronous interfacing method must be provided between the tree stages. For simplicity of implementation that guarantees the synchronization control … The ALU element has a SWitch 1 [i.e. dataflow / data-based], SW1, block on its output and two SWitch 2s [i.e. code-based], SW2, blocks bypassing the ALU. The communicating ALU tree can be placed into one of two modes, namely a function execution mode and a communications mode, also termed a bypass mode. A common control signal is used at each ALU element in order to guarantee that all nodes of the tree provide the same mode of operation. One of the functions specified by the tree control signal, an accompanying tag signal or common distributed signal, is the ALU bypass. Both switches, SW1 and SW2. Further, at col. 15, ll. 5-21 and claims 2, 10).

As to claim 9, Pechanek discloses the method wherein the synchronizing of one or more data portions further comprises: 
effectively stopping the processing of one or more data portions arranged for processing in one or more data-based forms so that the one or more data portions can be processed by a code-based execution processor ("AUTO" instruction stop data flow execution whenever the newly received instruction receive. At col. 10, ll. 43-59, instruction format is used with the unique addition of the AUTO bit as representing an automatic execution mode. The auto execution mode represents a capability that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit. The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction).

As to claim 10, Pechanek discloses the method wherein the switching from the first form of flow of execution to a second form of flow of execution further comprises: 
switching from a data-based form of execution to a code-based form of execution and then back to the data-based form of execution during the execution of executable code (Pechanek  at col. 10, ll. 48-56, the control of the switch from a control flow execution mode to a data flow execution mode is programmable by use of the AUTO bit to engage the data flow mode and a rule that allows the return to control flow instruction execution mode. An instruction with the AUTO bit active is executed first due to normal instruction control flow execution sequencing and then it is executed each time valid data is received in the processing unit. The data flow execution continues until a new instruction is received).

As to claim 12, (a device claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (a non-transitory computer storage medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 20, (the non-transitory computer storage medium claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.




Claims 6 and 18 are rejected under 35 U.S.C. 103 as being obvious over Pechanek et al. (US 5,682,544) and in view of Bashteen et a. (US 9,430,596 B2) and further in view of Akilov et al. (US 2006/0101435 A1).  

As to claim 6, Pechanek does not explicitly disclose the method providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form.

However, Akilov discloses the method of providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form (par. 0085, “method for construction and analysis of representative data, operative in accordance with a preferred embodiment of the present invention, and to FIG. 3B, which is a simplified pictorial illustration of an example call flow, constructed and operative in accordance with a preferred embodiment of the present invention. In FIG. 3A, representation builder 125 preferably emulates the execution environment of code base 100 and constructs representative data, such as a call graph, a control flow graph, a cross language dependency graph and a data flow graph. Pattern detector 127 preferably searches for patterns in the representative data in conjunction with pattern definition 110, such as by searching the control flow graph to verify the sequence of instruction as specified by the pattern definition 127, such as by verifying that a first instruction is invoked prior to a second instruction. … .”. Further, see pars. 0051-0053 and claim 1).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating the method providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form, as taught Akilov for the purpose correspond to instruction sequences specified in pattern definitions. (See, paragraph 0086 of Akilov)

As to claim 18, (the non-transitory computer storage medium claim) recites substantially similar limitations to claim 6 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et a. (US 9,430,596 B2) and further in view of Weyerhaeuser et al. (US 2013/0290298 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  

As to claim 7, Pechanek does not explicitly disclose identifying one or more patterns of data in data arranged for processing in a data-based form of processing and providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form.  

However, Weyerhaeuser discloses the method identifying one or more patterns of data in data arranged for processing in a data-based form of processing (Weyerhaeuser at Fig. 1, par. 0016,  the initial data flow [i.e. data-based] graph is optimized, at 130, using a model optimizer. The model optimizer accesses at least one of a plurality of patterns to identify a matching pattern and executes [i.e. processes] at least one optimization rule associated with a matching pattern. Subsequently, at 140, execution of the query is initiated using the optimized data flow graph); and 
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating identifying one or more patterns of data in data arranged for processing in a data-based form of processing, as taught Weyerhaeuser for the purpose to determine whether a pattern matches consumes less processing resources as compared to conventional techniques. In addition, optimizations of data flow graphs can be performed more rapidly. (See, paragraph 0008 of Weyerhaeuser)

Further, Akilov discloses providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form (par. 0050, “Code analyzer 120 preferably employs a representation builder 125 to construct a representation of code base 100. Representation builder 125 preferably emulates the execution environment of code base 100 and constructs representative data, such as a call graph, control flow, and data flow. Such representative data are described in more detail below with reference to FIGS. 2, 3A and 3B. A pattern detector 127 preferably processes the representative data in conjunction with pattern definitions 110 to find patterns within the representative … Code analyzer 120 may further utilize an operand resolver 130 to resolve possible values of variables. Operand resolver 130 typically operates on segments of code base 100 associated with the detected patterns found within the representative data. The scope of the variables to be resolved is typically defined in pattern definitions 110, … .” Further, see par. 0085).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating providing data in the one or more identified patterns of data to a code-based execution processor for processing in a code-based form, as Akilov for the purpose of simplifying of a code base and pattern definition. (See, par. 0051 of Akilov)

As to claim 19, (the non-transitory computer storage medium claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.



Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et a. (US 9,430,596 B2) and further in view of Weyerhaeuser et al. (US 2013/0290298 A1).

As to claim 11, Weyerhaeuser discloses the method further comprises: modification of existing dataflow (data flow optimized using rules to determining how to change the data flow graph. If the data flow graph is more complex and several rules can be applied, rule-based optimization techniques change / modify data flow based on  preconditions. At par. 0037, “The diagrams 600-900 of FIGS. 6-9 illustrate how patterns can be identified and corresponding rules applied. Starting with the diagram 600 of FIG. 6, it is first determined that pattern 1 and corresponding rule 1 cannot be applied. This process continues until it is determined that pattern N, … the adaptive rule chaining approach is more efficient in that the identification of patterns requires less computing resources, especially with regard to stepped optimizations (i.e., optimizations in which a first rule modifies at least one node in the data flow graph followed by at least one subsequent rule that modifies at least one node in the modified data flow … .”).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by including construction of output dataflow or modification of existing dataflow, as taught by Weyerhaeuser for the purpose of optimization data flow (See, pars. 0002-0003 of Weyerhaeuser).
Claims 13-14 are rejected under 35 U.S.C. 103(a) as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et a. (US 9,430,596 B2) and further in view of Bashteen et al. (US 2012/0323549 A1).

As to claim 13, Pechanek does not explicitly disclose wherein the one or more processors configured to use one or more instructions from an Instruction Set Architecture (ISA) reference.
However, Bashteen wherein the one or more processors configured to use one or more instructions from an Instruction Set Architecture (ISA) reference (pars. 0042-0043, The instruction thus representing the design element has the information about the element location relative to all other instructions (e.g., at a fixed, known address) which comprise the design. This allows the processor to "know" the entire make up of the design, the location of the design elements in memory and data dependencies. …  The parallel processor system combines the control flow and data flow processing into one unique entity)
	
It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating processors configured to use instructions from an Instruction Set Architecture reference, as taught by Bashteen for the purpose of adaptation data is configured to be transmitted to the particular device. (See, par. 0043 of Bashteen.)

As to claim 14, Pechanek discloses the device wherein the providing of the location of data comprises: providing random access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form (Pechanek  at col. 10 ll. 46-59, the auto execution mode represents a capability [i.e. that switches the execution mode of the PEs from an instructions execution only mode to a data dependent mode of execution. The control of the switch [i.e. random access] code-based form to a data- based] from a control flow [i.e. code-based] execution mode to a data flow [i.e. data-based] execution mode is programmable by use of the AUTO bit to engage the data flow mode … The data flow execution continues until a new instruction is received which stops the previous "AUTO" instruction from executing and begins the execution of the newly received instruction, which may also be another AUTO instruction).

Claim 15 is rejected under 35 U.S.C. 103(a) as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et a. (US 9,430,596 B2) and further in view of Bashteen et al. (US 2012/0323549 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  

As to claim 15, Pechanek does not explicitly disclose providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code- based form.

However, Akilov discloses the device wherein the providing of the location of data comprises: 
providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code- based form (par. 0085, “method for construction and analysis of representative data, operative in accordance with a preferred embodiment of the present invention, and to FIG. 3B, which is a simplified pictorial illustration of an example call flow, constructed and operative in accordance with a preferred embodiment of the present invention. In FIG. 3A, representation builder 125 preferably emulates the execution environment of code base 100 and constructs representative data, such as a call graph, a control flow graph, a cross language dependency graph and a data flow graph. Pattern detector 127 preferably searches for patterns in the representative data in conjunction with pattern definition 110, such as by searching the control flow graph to verify the sequence of instruction as specified by the pattern definition 127, such as by verifying that a first instruction is invoked prior to a second instruction. … .”. Further, see pars. 0051-0053 and claim 1).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating the method providing sequential access to the data arranged for processing in one or more data-based forms, to a code-based execution processor for processing in code-based form, as taught Akilov for the purpose correspond to instruction sequences specified in pattern definitions. (See, paragraph 0086 of Akilov)

Claim 16 is rejected under 35 U.S.C. 103(a) as being obvious over Pechanek et al. (US 5,682,544) in view of Bashteen et a. (US 9,430,596 B2) and further in view of Bashteen et al. (US 2012/0323549 A1) and further in view of Weyerhaeuser et al. (US 2013/0290298 A1) and further in view of Akilov et al. (US 2006/0101435 A1).  

As to claim 16, Pechanek does not explicitly disclose identifying one or more patterns of data in data arranged for processing in a data-based form of processing and providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form.

However, Weyerhaeuser discloses the device wherein the providing of the location of data comprises: identifying one or more patterns of data in data arranged for processing in a data-based form of processing (Weyerhaeuser at Fig. 1, par. 0016,  the initial data flow [i.e. data-based] graph is optimized, at 130, using a model optimizer. The model optimizer accesses at least one of a plurality of patterns to identify a matching pattern and executes [i.e. processes] at least one optimization rule associated with a matching pattern. Subsequently, at 140, execution of the query is initiated using the optimized data flow graph); 

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating identifying one or more patterns of data in data arranged for processing in a data-based form of processing, as taught Weyerhaeuser for the purpose to determine whether a pattern matches consumes less processing resources as compared to conventional techniques. In addition, optimizations of data flow graphs can be performed more rapidly. (See, paragraph 0008 of Weyerhaeuser)

Further, Akilov discloses providing data in the one or more patterns of data to a code-based execution processor for processing in a code-based form  (par. 0050, “Code analyzer 120 preferably employs a representation builder 125 to construct a representation of code base 100. Representation builder 125 preferably emulates the execution environment of code base 100 and constructs representative data, such as a call graph, control flow, and data flow. Such representative data are described in more detail below with reference to FIGS. 2, 3A and 3B. A pattern detector 127 preferably processes the representative data in conjunction with pattern definitions 110 to find patterns within the representative … Code analyzer 120 may further utilize an operand resolver 130 to resolve possible values of variables. Operand resolver 130 typically operates on segments of code base 100 associated with the detected patterns found within the representative data. The scope of the variables to be resolved is typically defined in pattern definitions 110, … .” Further, see par. 0085).

It would have obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Pechanek by incorporating providing data in the one or more identified patterns of data to a code-based execution processor for processing in a code-based form, as Akilov for the purpose of simplifying of a code base and pattern definition. (See, par. 0051 of Akilov)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199